Case 1:71-cv-02203-CSH-SCS Document 485 Filed 02/24/21 Page 1of11

NYPD Handschu Committee December 31, 2020
Civilian Representative's Third Annual Report

Third Annual Report of the Civilian Representative
To the New York City Police Department's
Handschu Committee.

This is the third Annual Report of the Civilian Representative to the New York City Police
Department's Handschu Committee, produced pursuant to Section VI (5)(i) of the Revised
Handschu Guidelines. This Report covers the work of the Handschu Committee from March 2019
to March 2020. The Handschu Committee met each month during this twelve-month period with

meetings typically lasting between two and three hours. | attended each meeting during this twelve-
month period.

Preliminary Matters

It is the stated policy of the New York City Police Department ("NYPD") that
investigations involving political activity conform to the guarantees of the Constitution, including
the guarantee of equal protection. It is further the stated policy of the NYPD that care be exercised
in the conduct of those investigations so as to protect constitutional rights, including the right to
be free from investigation in which race, religion, or ethnicity is a substantial or motivating factor.
Matters investigated by the NYPD must be confined to those supported by a legitimate law
enforcement purpose.

As a result of a federal court order entered in 1985, the NYPD is bound by guidelines,
which were revised in March 2017. These Revised Handschu Guidelines! ("Handschu Guidelines"
or "Guidelines") govern NYPD investigation of political activity. The Handschu Guidelines (i)
limit the investigation of political activity to those circumstances when there is specific
information of criminal activity; (ii) establish the Handschu Committee ("Committee") to oversee
compliance; and (ili) establish the role of the Civilian Representative.

 

' The Revised Handschu Guidelines are attached to this Report
Case 1:71-cv-02203-CSH-SCS Document 485 Filed 02/24/21 Page 2 of 11

NYPD Handschu Committee
Civilian Representative's Third Annual Report

December 31, 2020
The Handschu Guidelines provide for the following levels of investigation by the NYPD,

which I briefly describe below. Descriptions of these investigation levels are fully sct out in the
Guidelines attached:

A. Checking of Leads. This lowest level of investigative activity encompasses the
prompt and extremely limited checking-out of initial leads which is warranted when
information is received regarding the possibility of the conduct of unlawful activity,

B. Preliminary Inquiries. A Preliminary Inquiry is warranted when the responsible
handling of an allegation requires some further scrutiny beyond the prompt and
extremely limited checking of an initial lead. The possibility of unlawful activity to
initiate a Preliminary Inquiry requires an allegation or information that is articulable
and factual. However, such allegation or information need not have been verified as
true or accurate. Whether it is appropriate to open a Preliminary Inquiry immediately,

or instead to engage in a limited Checking of Leads, depends on the circumstances
presented.

C. Full Investigation. A Full Investigation may be initiated when facts or circumstances
reasonably indicate that an unlawful act has been, is being, or will be committed. A Full
Investigation may be conducted to prevent, solve or prosecute such unlawful activity.
The standard of “reasonable indication” is substantially lower than probable cause.

D. Terrorism Enterprise Investigation. A Terrorism Enterprise Investigation is an
investigation to determine the identity and nature of a group or organization involved
in unlawful acts, its geographic dimensions, its past acts and intended goals and its
capacity for harm, among other factors. A Terrorism Enterprise Investigation may
be initiated when facts or circumstances reasonably indicate that two or more persons
are engaged in an enterprise for the purpose of:

i, Furthering political or social goals wholly or in part through activities that
involve force, violence or other unlawful acts;

n. Engaging in terrorism as defined in the N.Y. Penal Law § 490.05; or

ili. | Committing certain offenses described in N.Y. Penal Law and other statutes
currently in effect or later enacted.

In determining whether a Terrorism Enterprise Investigation should be conducted the
NYPD shall consider all of the circumstances, including:

1. The magnitude of the threatened harm;

2. The likelihood that it will occur;

3. The immediacy of the threat; and

4. Any danger to privacy or free expression posed by the investigation.

Z
Case 1:71-cv-02203-CSH-SCS Document 485 Filed 02/24/21 Page 3 of 11

NYPD Handschu Committee December 31, 2020
Civilian Representative's Third Annual Report

The Handschu Committee

Members of the Handschu Committee include: the Deputy Commissioner of Intelligence,
the Chief of Intelligence, the Executive Officer of the Intelligence Bureau, the Commanding
Officer of IOAS (Intelligence Operations and Analysis Section), the Executive Officer of IOAS,
the Commanding Officer (or Executive Officer) of the Criminal Intelligence Section, the Assistant
Commissioner for Intelligence Analysis, the Deputy Commissioner of Legal Matters, the Assistant

Deputy Commissioner of Legal Matters, Special Counsel for Intelligence Affairs, and the Civilian
Representative.

The Handschu Committee members are authorized and expected to attend and participate
in monthly meetings at which investigations are presented for opening, extension, or closure by
the Deputy Commissioner for Intelligence. For each monthly meeting all attending members will
be provided with the Investigative Statement pertaining io each proposed opening, extension or

closing, and any corresponding requests to use or extend the use of undercover officers or
confidential informants.

Responsibilities of the Civilian Representative ("CR")

e Unless unable to do so for good cause, the CR is required to attend and participate in all of
the monthly meetings of the Handschu Committee, and in all of the quarterly discussions

led by the Special Counsel for Intelligence Affairs (whose current title is Director of
Intelligence Matters).

e If the CR deems a Preliminary Inquiry, Full Investigation or a TEI is being opened,
extended, or conducted in violation of the Handschu Guidelines or the law, the CR shall
bring the investigation to the attention of the Police Commissioner. The Police
Commissioner shall inquire into the investigation and report the findings of the inquiry to
the CR within seven days after receipt of the CR's conclusion. If the Police Commissioner
has not provided a timely response to the CR's concerns or if the CR is not satisfied with
the Police Commissioner's response, the CR may communicate those concerns to the Judge
assigned to the Handschu case in the Southern District of New York.

e The CR is authorized to review the use or extension of the use of undercover officers and/or
confidential informants. The CR shall record his concerns regarding the violation and/or
his objections in the minutes of the Handschu Committee meeting if he concludes: 1) the
opening, extension, conduct or use of undercover officers and/or confidential informants
in an investigation violates the Handschu Guidelines; or 2) that the NYPD is otherwise
violating the Handschu Guidelines or the law in the use or extension of the use of
undercover officers and/or confidential informants.

e The CR is empowered to report to the Court at any time if there are violations of the
Handschu Guidelines. If at any time the CR deems there are systematic and repeated
violations of the Handschu Guidelines to a degree sufficient to show an NYPD policy to
act in such a fashion, the CR shall report the alleged systematic violation directly to the
U.S. District Judge assigned to the Handschu case in the Southern District of New York.
Case 1:71-cv-02203-CSH-SCS Document 485 Filed 02/24/21 Page 4 of 11

NYPD Handschu Committee December 31, 2020
Civilian Representative's Third Annual Report

e The CR shall file an annual report with the Court related to his actions and observations
as a member of the Handschu Committee. The annual report will:

A. Indicate whether the CR has objected to any investigations over that period and provide
the basis for that objection;

B. State whether the NYPD has (i) substantially obtained timely approval for extending
and closing investigations, (ii) substantially obtained timely approval for the use of
human sources, and (iii) substantially fulfilled its obligation to review Preliminary
Inquiries, Full Investigations, and Terrorism Enterprise Investigations every six
months; and

C. Address any communication during the annual period by the CR to the Court.

Preparation and Review of Investigative Statements

As part of my role as Civilian Representative, | spent some time reviewing publicly filed
declarations and speaking with those directly involved in the preparation of documents presented
to the Handschu Committee.

The Legal Matters Unit for Intelligence Affairs ("LMU"), is part of the NYPD's Legal

Bureau, and is integrated into the daily activities of the NYPD Intelligence Bureau. Their rolc
includes the following:

e Reviewing, and participating in the preparation of Investigative Statements for Handschu
Investigations for purposes of providing legal advice and guidance;

e Attending and participating in case review and other meetings concerning Handschu
Investigations;

e Reviewing field reports prepared by investigative units conducting Handschu
Investigations and other NYPD Intelligence Bureau units that arguably may be
subject to the Handschu Guidelines;

e Attending a daily intelligence briefing for the Deputy Commissioner of Intelligence and
Counterterrorism;

e Reviewing proposed guidelines and directives concerning NYPD Intelligence Bureau
activities; and

e Meeting with the Deputy Commissioner of Intelligence and Counterterrorism to discuss
compliance with the Handschu Guidelines.

Both the LMU and the Intelligence Bureau's Intelligence Analysis Unit participate in the
preparation of Investigative Statements, written documents which identify the subject(s) of the
investigation and the factual predicate for requesting the investigation. Typically, a member of the
Intelligence Analysis Unit, working with the operational unit members assigned to the
investigation, prepares an initial draft Investigative Statement. Once prepared, the Intelligence
Analysis Unit provides the draft Investigative Statement to the Legal Matters Unit for its review.

4
 

Case 1:71-cv-02203-CSH-SCS Document 485 Filed 02/24/21 Page 5of11

NYPD Handschu Committee December 31, 2020
Civilian Representative's Third Annual Report

It is customary for an Investigative Statement received by the Legal Matters Unit to undergo
rounds of revision and coordination with the Intelligence Analysis Unit. The LMU may ask for
further clarifications, explanations and/or documents as the situation calls for. The finalized
Investigative Statement is then submitted to the Commanding Officer of the NYPD Intelligence
Bureau and the Deputy Commissioner of Intelligence and Counterterrorism.

The Deputy Commissioner of Intelligence and the Commanding Officer (or in his absence,
the Executive Officer) of the NYPD Intelligence Bureau have the ultimate responsibility for
approving the opening and extension of all Handschu Investigations. Their approval is sought on
the basis of the Investigative Statements.

When determination is made by executives responsible for an existing Handschu
Investigation not to request an extension a written request to close the investigation is prepared
and submitted to the Commanding Officer of the NYPD Intelligence Bureau and Deputy
Commissioner of Intelligence and Counterterrorism.

NYPD Access Granted to the Civilian Representative

For the third year in a row, the NYPD has granted me access to meetings and briefings,
examples below, in addition to the monthly Handschu Committee meetings. The NYPD has
provided me with a pass that allows me unescorted access to the department's headquarters at 1
Police Plaza. In addition to that general access to attend Handschu Committee meetings, the NYPD
has continued to grant me access to all meetings relevant to the work of the Committee. This level
of access exceeds the degree of access mandated by the Handschu Guidelines.

In the last year, in addition to the Handschu Committee meetings, I have attended at least

one meeting in each of the following categories:

e Briefings with the Intelligence Bureau Staff:

e Discussions with the Legal Matters Unit regarding the Handschu case tracking
methodology;

¢ Discussions with the Legal Matters Unit to analyze trends in the Handschu Committee's
work;

e Briefing by Deputy Commissioner Miller and other Intelligence Bureau executives
regarding the threat of White Supremacists to New York City in response to recent mass
shootings (incidents occurring around August 2019) ;

e Briefings with other domestic and foreign intelligence agencies regarding incidents of
terrorism and the ensuing investigations;

e Briefings by Deputy Commissioner Miller and other Intelligence Bureau executives
regarding the debriefing practices of protestors;
Case 1:71-cv-02203-CSH-SCS Document 485 Filed 02/24/21 Page 6 of 11

NYPD Handschu Committee December 31, 2020
Civilian Representative's Third Annual Report

e Meetings with personnel of the newly formed Racially and Ethnically Motivated
Extremism? unit (R.E.M.E), receiving an overview of the unit and an examination of its
casework;

Strengthening of the Handschu Review Process

The Handschu Guidelines empower any member of the Handschu Committee to inquire
into the status and conduct of any investigation, including investigations using undercover
operations. The Committee discusses authorizations and extensions of undercover operations at
least every 90 days, and sometimes more frequently. These discussions help ensure that the
Committee maintains meaningful oversight of the course and conduct of an investigation.

In addition to previous efforts to strengthen the Handschu review process, during the period
covered by this report, as a result of broad discussions which took place during Handschu
Committee meetings, the NYPD's Intelligence Bureau has implemented various changes to its
practices, for example, the Handschu Committee has revised its practices to:

e Include, to the greatest extent possible, only information known to the NYPD
through the department’s investigations rather than rely on the investigations of
other law enforcement agencies;

¢ Apply the Handschu guidelines to the NYPD’s work when an investigation is being
conducted by another law enforcement agency with the assistance of the NYPD;

e Include more detail regarding investigative requests by other law enforcement
agencies to state when the investigative request was made, and details regarding
the current status of the other agency’s investigation;

e Include more detail regarding prior criminal history of any subject of a Handschu
investigation; and

e Include a clearer statement of an investigation’s connection to activities, people or
structures in New York City.

Civilian Representative's Review Process

It's important to understand both the process of the Handschu Committee, and my review
process. Every month, prior to the Committee meeting, I receive a briefing book that contains: (1)
the minutes of the previous Handschu Committee meeting; (2) the agenda for the current meeting;
(3) all requests to open or extend Preliminary Inquiries, Full Investigations, or TElIs; (4) the
corresponding authorization or extension of undercover operations in those investigations; and, (5)
any requests to close investigations. The briefing book contains the facts and background

 

* The Racially and Ethnically Motivated Extremism unit (R.E.M.E.) is a unit within the NYPD that is primarily

dedicated to investigating terror threats from far-right and neo-Nazi organizations. R.E.M.E. was formed in
December 2019.
Case 1:71-cv-02203-CSH-SCS Document 485 Filed 02/24/21 Page 7 of 11

NYPD Handschu Committee December 31, 2020
Civilian Representative's Third Annual Report

information that the NYPD believes justifies each particular request, as written in the Investigative
Statements.

When I receive the briefing book I review each written request with the following in mind:

General Considerations (among others)

e What is the magnitude of the threatened harm?
e What is the likelihood that it will occur?
e Does the proposed investigation pose any danger to privacy or free expression posed by
an investigation?
e Can investigators obtain the information in a timely manner using less obtrusive means?
e Is there a reasonable basis to believe that the proposal meets the applicable standard for
opening or extending a Handschu investigation?
e How imminent is the threat?
o Is the information provided remote in time or relationship to the proposed target of
the investigation?
o Is there a threat to life or substantial property interests?
o Is there an imminent risk of evidence being hidden, destroyed, or altered?
e How reliable is the source of the information?
© Has law enforcement used this source before?
o Has previously provided information been obtained legally?
o Has previously provided information proved verifiable?
o Given the circumstances, is it necessary to investigate an individual to obtain this
information, and is this investigation the most effective means of obtaining it?

When a request targets a location or institution, is there a reasonable indication that the
leadership or staff members are involved in unlawful activity?

Findings

Anecdotal accounts by Handschu Committee members and Intelligence Bureau personnel
affirm that the processes of approving Investigative Statements and continuing investigations has
continued to improve year over year. Discussions of Investigative Statements continue to be more
thoughtful and thorough both in Handschu committee meetings and in the numerous meetings and

conversations that occur on an operational level prior to the decision to draft an Investigative
Statement.

These more thorough and thoughtful discussions prior to the Handschu committee meeting
may be part of the reason a slight (5%) decrease in the number of requests reviewed by the
Handschu committee was seen in the past year. The number of investigative requests that the
committee denied, or provisionally denied pending additional information or revision of the
request, also decreased (by 50%). The number of approved requests to authorize undercover
investigations decreased by 21%. The number of investigations closed increased by 17%. In the
last year, there was a 17% decrease in the number of requests to open new investigations and there
was a 40% increase in the approval of requests to close pending investigations.
Case 1:71-cv-02203-CSH-SCS Document 485 Filed 02/24/21 Page 8 of 11

NYPD Handschu Committee December 31, 2020
Civilian Representative's Third Annual Report

However, the period between March 8, 2019 and March 12, 2020 saw:

1. the average length of all Handschu investigations increase from 302 days to 605
days;

2. the average length of Preliminary Investigations increase by 118 days:
3. the average length of a Full Investigation increase by 454 days; and
4. the average length of a Terrorism Enterprise Investigation increase by 644 days.

The reason the average length of investigations increased while the number of open
investigations decreased may best be explained by a simple example. Let’s assume that there are
three investigations open. Investigation #1 has been open for 150 days; investigation #2 has been
open for 150 days; and investigation #3 has been open for 30 days. The average investigation has
been open for 110 days (150 + 150 + 30 = 330 days, divided by 3 investigations). If the 30 day
investigation is closed (33% fewer investigations) the average number of days the investigations
have been open will increase to 150 days. You might imagine that there are some recognized
terrorist organizations who have garnered the long-term investigative interest of the NYPD. The

length of those long-term, continuing investigations will skew the averages when shorter
investigations are closed.

Taken together, the anecdotal accounts, data, and my observations over the last year leads
me to the belief that the work and analytical rigor of the Handschu Committee has gotten stronger.

The Investigative statements are clearer and more fulsome and the discussions are more focused
and salient.

Here is a brief year to year comparison of some select data points. In the last year:

e The number of requests reviewed by the Handschu Committee decreased by 5%

e Instances where the Deputy Commissioner of Intelligence denied a request to close an
investigation was 0

e The average length of all Handschu investigations (Preliminary, Full, and Terrorism
Enterprise) closed between March 8, 2019 (the cutoff date for the data included in my last
report) to March 12, 2020 was 605 days which is an average increase of 302 days.

¢ The number of Investigations closed by the Handschu Committee increased by 17%

The number of Preliminary Investigations closed equaled the number closed in the last
reporting period.

The number of Full Investigations closed increased by 150%

The number of Terrorism Enterprise Investigations closed remained the same

The number of Approved Requests to Open Investigations decreased by 17%

The number of Approved Requests to Authorize Undercover Investigations decreased by
21%

The number of Approved Requests to Extend Investigations increased by 5%

The number of Approved Requests to Close an Investigation increased by 40%

Required Reporting Pursuant to Section VI (5)(i) of the Revised Handschu Guidelines
Case 1:71-cv-02203-CSH-SCS Document 485 Filed 02/24/21 Page 9of11

NYPD Handschu Committee December 31, 2020
Civilian Representative's Third Annual Report

The Civilian Representative's Findings

Pursuant to Section VI (5)(i) of the Handschu Guidelines the Civilian Representative (CR)
is required to report on five items:

1. Whether or not the CR has objected to any investigation over the period covered by this
report and my basis for that objection.

I have not made any formal objections to any investigation within the past year. All of the
members of the Handschu Committee discussed at great length each decision to open or extend an
investigation. The Committee made no final recommendation to open or extend an investigation
that I, after substantive participation in these discussions, did not agree with. Additionally, there
has not been an occasion where I believed that a request should not be approved and other members
of the Handschu Committee expressed disagreement.

At Handschu Committee meetings, the Committee discusses every request in the briefing
book in detail. Typically, the Assistant Commissioner of Intelligence Analysis leads the discussion
while other Committee members join to provide additional information, background and insights
as necessary. Everyone in attendance, both Committee members and other relevant personnel,
participate in the discussion of each request. Often, Deputy Commissioner Miller begins the
discussion of each investigative request during or after the Assistant Commissioner of Intelligence
Analysis's presentation. Everyone in the meeting is free to ask questions. If my concerns are not
addressed by the presentation or the following discussion, I will raise those concerns during the
discussion. My questions have included, among other things, concerns about: (1) the remoteness
of the latest information provided; (2) the demonstrated reliability of the person(s) providing the
considered information; (3) the potentially protected nature of the speech; and (4) the quantum of
reliable information supporting the request. Through this process, the Handschu Committee has
reached a consensus on the propriety of each request.

If, after reviewing a request and prior to the Handschu Committee meeting, I am concerned
about the propriety of an application or the justifications provided, | will note my questions for
discussion in the Committee meeting. On some occasions I have alerted the Director of Intelligence
Matters, head of the Legal Matters Unit for Intelligence Affairs, of my concerns prior to the
meeting, so that the NYPD would be prepared to bring any additional materials or personnel to the
meeting to provide more detail regarding the request challenged.

Deputy Commissioner Miller is deferential to the Committee's recommendations; at each
instance in which the Committee has come to a general consensus that there is not enough
information to initiate or extend a proposed investigation, Deputy Commissioner Miller has
declined to do so. On some occasions, the denial of an opening or extension was driven by
concerns raised by Deputy Commissioner Miller or other NYPD personnel.

2. Whether the NYPD has substantially obtained timely approval for extending and closing
investigations.
Case 1:71-cv-02203-CSH-SCS Document 485 Filed 02/24/21 Page 10 of 11

NYPD Handschu Committee December 31, 2020
Civilian Representative's Third Annual Report

I find that over the last twelve months the NYPD has met their deadlines for extending and
closing investigations 100% of the time. This observation is based upon my review of the NYPD
data on the extension and closing of investigations, in addition to quarterly presentations on the
deadlines by the Director of Intelligence Matters.

The Intelligence Bureau's tracking system includes automated alerts notifying certain
Intelligence Bureau and Legal Bureau personnel when all active investigations and undercover
authorizations are duc for renewal. This system became active on July 1, 2016. As a redundancy,
the Legal Matters Unit also revised its spreadsheet for tracking Handschu-related deadlines in
September 2016. The Legal Matters Unit's spreadsheet tracks, among other things, deadlines for
investigations, undercover authorizations, operational reviews, and presumptive time limits for
investigations. Both the development of the Intelligence Bureau's tracking system and revisions
to the Legal Matters Unit spreadsheet were undertaken to assist in complying with the Handschu
Guidelines. Neither the Intelligence Bureau's tracking system nor Legal Matters Unit's spreadsheet
have changed since the Handschu Guidelines were revised in March 2017.

3. Whether the NYPD has substantially obtained timely approval for the use of human
sources.

I find that over the past twelve months the NYPD has met their deadlines for the approval
of the use of human resources 100% of the time. This observation is based upon my review of the
NYPD data, and quarterly presentations by the Director of Intelligence Matters,

4. Whether the NYPD has substantially fulfilled its obligations to review Preliminary

Investigations, Full Investigations, and Terrorism Enterprise Investigations every six
months.

I find that the NYPD has a 100% compliance rate with its obligation to review Preliminary
Investigations, Full Investigations and Terrorism Enterprise Investigations every six months. This
observation is based upon my review of the NYPD data, and quarterly presentations by the Director
of Intelligence Matters.

5. Whether or not I have addressed any communication during the annual period to the
Court under VI (5)(g) or (h)

I have not communicated with the Court under V1(5)(g) or (h) during the relevant time

period. I have not had concerns about the NYPD's compliance with the Handschu Guidelines and
have not observed any Handschu violations.

10
Case 1:71-cv-02203-CSH-SCS Document 485 Filed 02/24/21 Page 11of11

NYPD Handschu Committee December 31, 2020
Civilian Representative's Third Annual Report

In the last year I have also held meetings with individual citizens, representatives of various
community organizations, religious leaders, concerned lawyers and New York City officials to
discuss my work as the Civilian Representative, and to listen to their concerns. I have also held
meetings where I have briefed community members on the way the Handschu Committee
functions. | think these discussions are very useful and I intend to continue to hold meetings with
community members over the next year.

Respectfully Submitted,

yee

Stephen C. Robinson
NYPD Handschu Committee
Civilian Representative

 

December 31, 2020

11
